I concur in the judgment for the reasons stated in the main opinion, and for the further reason that if we assume, as the respondent contends, that the agreement required the appellant to sink the well to a depth of two thousand five hundred feet, the damages for breach of such an agreement, under the circumstances stated, are too speculative to justify a recovery of substantial damages. In this case the well was sunk within fifteen feet of the required depth, oil was struck, and property values were correspondingly enhanced, and upon the strength of that showing the appellant exercised the options and conveyed to the respondent all the land it was required to convey in the event that the well had been completed or oil struck in paying quantities. If the well had been sunk fifteen feet deeper, it would either have enhanced or depreciated the value of the surrounding property, and the question of whether it would enhance or decrease such value is purely speculative. (Escondido Oil Co. v. Glaser, 144 Cal. 494, [77 P. 1040];McComber v. Kellerman, 162 Cal. 749, [124 P. 431]; Taylor v.North Pacific Coast R. R. Co., 56 Cal. 317.)
Lennon, J., concurred.